DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-10 are pending.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“a storage unit configured to….”;
“a first transmission unit configured to…”
“a second transmission unite configured to…”
in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 9 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Darren Remington NPL “Cloudflare + Remote Browser Isolation” (hereinafter Cloudflare).
For claims 1, 9 and 10, Cloudflare discloses:
An information processing apparatus including a plurality of web machines, the information processing apparatus comprising: 
a storage unit configured to store cached data for web content that one of the plurality of web machines is requested to draw so that the cached data is available for use by the plurality of web machines (page 6, Remote Browser Isolation Service (1) disclosed; page 13, “Our Cloudflare Workers architecture enables edge computing in 200 cities…and will put a remote browser [close to/proximate customers]. With more than 20 million Internet properties directly connected to our network, Cloudflare remote browser isolation will benefit from locally cached data and builds on the impressive connectivity and performance of our network.”. Cloudflare remote browser isolation platform disclosed as caching content on edge computing entities.); 
a first transmission unit configured to transmit, in a case where a first web machine of the plurality of web machines is requested to draw first web content and cached data for the first web content is stored in the storage unit, a drawing result based on the cached data to a communication apparatus by which the request to draw is issued (page 11, flowchart, A remote isolation browser transmits Skia draw commands to a local browser (endpoint); page 6, If content is cached, then remote browser isolation instances utilize server/cloud platform-based caching to retrieve requested content) ; and 
a second transmission unit configured to draw the first web content based on a resource acquired from a web server and transmit a drawing result to the communication apparatus in a case where the first web machine is requested to draw the first web content and the cached data for the first web content is not stored in the storage unit (page 11, flowchart, A remote isolation browser transmits Skia draw commands to a local browser (endpoint); page 6, flowchart, Remote browser isolation service depicted as contacting websites through public internet).

For claim 2, Cloudflare discloses:
The information processing apparatus according to claim 1, further comprising: 
a first reception unit configured to receive a universal resource locator (URL) of the web content from the communication apparatus (page 5, “Actions by the user, such as keystrokes, mouse and scroll commands, are sent back to the isolation service over a secure encrypted channel where they are processed by the remote browser and any resulting changes to the remote browser webpage are sent back to the endpoint device.”; page 6, flowchart, endpoint (user)(4) browser sends URL and other commands to remote browser isolation service (1)/ cloud browser (2) via link (3)); and 
a second reception unit configured to receive the web content from the URL received by the first reception unit (page 5, “Actions by the user, such as keystrokes, mouse and scroll commands, are sent back to the isolation service over a secure encrypted channel where they are processed by the remote browser and any resulting changes to the remote browser webpage are sent back to the endpoint device.”; page 6, flowchart, endpoint (user)(4) browser sends URL and other commands to remote browser isolation service (1)/ cloud browser (2) via link (3)) in a case where there is no cached data for the web content of the URL received by the first reception unit by the web machine by which the URL is received (page 6, Remote Browser Isolation Service (1) disclosed; page 13, “Our Cloudflare Workers architecture enables edge computing in 200 cities…and will put a remote browser [close to/proximate customers]. With more than 20 million Internet properties directly connected to our network, Cloudflare remote browser isolation will benefit from locally cached data and builds on the impressive connectivity and performance of our network.”), 
wherein the storage unit stores cached data for the web content received by the second reception unit in a storage that is available for use by the plurality of web machines (page 13, “With more than 20 million Internet properties directly connected to our network, Cloudflare remote browser isolation will benefit from locally cached data and builds on the impressive connectivity and performance of our network.” Cloudflare architecture disclosed as utilizing edge devices to cache content to increase performance for customers’ remote browser isolation instances).

Allowable Subject Matter
Claims 3-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLAYTON R WILLIAMS whose telephone number is (571)270-3801.  The examiner can normally be reached on M-F 10:00am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Taylor can be reached on 571-272-3889.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CLAYTON R WILLIAMS/Primary Examiner, Art Unit 2443